DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US. Pub: 2014/0353557 A1) of record in view of Muro et al. (EP: 2472330 A1). 
Regarding claim 1, Yu discloses (in at least abstract) a light-shielding composition comprising: a black coloring material (abstract; i.e. item A); a resin (abstract; i.e. item B); a polymerizable compound (abstract; i.e. item C); a polymerization initiator (abstract; item D); and particles (abstract; i.e. item E), wherein a particle diameter of each of the particles is equal to or greater than 1 nm and less than 100 nm 
Yu does not expressly disclose a mass ratio of a content of the particles to a content of the black coloring material is 0.01 to 0.20.
Muro in the same field of light-shielding composition discloses (abstract) a mass ratio of a content of the particles to a content of the black coloring material is 0.20 to 0.50 in order to provide a black radiation-sensitive composition for a solid-state imaging element exhibiting excellent stability over time ([0012]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the mass ratio of a content of the particles to a content of the black coloring material of 0.20 of Muro in the device of Yu for the benefit of providing a black radiation-sensitive composition for a solid-state imaging element exhibiting excellent stability over time. 
Regarding claim 2, Yu discloses all the claimed limitations except for the content of the black coloring material is greater than 50% by mass and equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition.
However, Yu discloses (in at least [0041]) the content of the black coloring is in the range of 10 to 50 wt%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the content of the black coloring material of Yu greater than 50% by mass or equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition through routine experimentation and optimization. 
Regarding claim 3, Yu discloses (in at least [0017]) the particles contain an inorganic oxide, an inorganic nitride, a carbonate, or a resin.
Regarding claim 4, Yu discloses (in at least [0017]) the particles contain an inorganic oxide.
Regarding claim 5, Yu discloses (in at least [0020]-[0022]) the particles contain at least one selected from the group consisting of silica, titania, and alumina.
Regarding claim 6, Yu discloses all the claimed limitations except for the particles are particles having a hollow structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the particles of Yu with hollow structure, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 7, Yu discloses (in at least [0022]) the content of the particles is greater than 1% by mass and less than 10% by mass with respect to a total solid content of the light-shielding composition.
Regarding claim 8, Yu discloses (in at least [0017]) the black coloring material is an inorganic pigment.
Regarding claim 9, Yu discloses (in at least [0017]) the black coloring material contains an oxynitride of at least one metal selected from the group consisting of titanium, vanadium, zirconium, and niobium.
Regarding claim 10, Yu discloses (in at least [0094]; [0100]) the polymerization initiator is an oxime compound.
Regarding claims 11-2 and 19, Yu discloses all the claimed limitations except for the content of the black coloring material is greater than 50% by mass and equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition, and the polymerization initiator is a fluorine atom-containing oxime compound.
However, Yu discloses (in at least [0041]; [0094]; [0101]) the content of the black coloring is in the range of 10 to 50 wt% and photopolymerization initiator may include oxime-based compound. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the content of the black coloring material of Yu greater than 50% by mass or equal to or less than 90% by mass with respect to a total solid content of the light-shielding composition through routine experimentation and optimization. Also, one of ordinary skill in the would consider using a fluorine atom-containing oxime compound as the polymerization initiator of Yu, since it has been held that 
Regarding claim 13, Yu discloses (in at least abstract) a cured film formed of the light-shielding composition according to claim 1.
Regarding claim 14, Yu discloses (in at least title) a color filter comprising: the cured film according to claim 13.
Regarding claim 15, Yu discloses (in at least abstract; intended use) a light-shielding film comprising: the cured film according to claim 13.
Regarding claim 16, Yu discloses (in at least abstract; intended use) an optical element comprising: the cured film according to claim 13.
Regarding claim 17, Yu discloses (in at least abstract; intended use) a solid-state imaging element comprising: the cured film according to claim 13.
Regarding claim 18, Yu discloses all the claimed limitations except for a headlight unit for a vehicle lighting tool, the headlight unit comprising: a light source; and a light-shielding part which shields at least a part of light emitted from the light source.
However, Yu discloses (in at least abstract) the light-shielding part includes the cured film according to claim 13.
It is well-known in the art to form a headlight unit for a vehicle lighting tool comprised of, in part, a light source; and a light-shielding part which shields at least a part of light emitted from the light source. As evidence, Soda et al. (US. Pub: 2014/0286033 A1) disclose a light source (12; figs. 2 and 3; [0060]) light-shielding section (14d; [0068]) which shields at least a part of light emitted from the light source (abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the headlight unit of Soda et al. with light-shielding of Yu, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. 
Regarding claim 20, Yu as modified by Muro does not expressly disclose the particles contain an inorganic nitride, a carbonate, or a resin.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using particles selected from the group an inorganic nitride, a carbonate or a resin in the device of Yu as modified by Mura, since it has been that the selection of known material based on its suitability for its intended use supported a prima facie obviousness determination. 
 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US. Pub: 2014/0353557 A1) of record.
Regarding claim 21, Yu discloses (in at least abstract) a light-shielding composition comprising: a black coloring material (abstract; i.e. item A); a resin (abstract; i.e. item B); a polymerizable compound (abstract; i.e. item C); a polymerization initiator (abstract; item D); and particles (abstract; i.e. item E), wherein a particle diameter of each of the particles is equal to or greater than 1 nm and less than 100 nm ([0109]), and a mass ratio of a content of the particles to a content of the black coloring material is  0.23 ([0148]).
Yu does not disclose all the claimed limitations except for the content of the black coloring material is greater than 40% by mass with respect to a total solid content of the light-shielding composition.
However, Yu discloses (in at least [0041]) the content of the black coloring is in the range of 10 to 50 wt%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the content of the black coloring material of Yu greater than 40% by mass with respect to a total solid content of the light-shielding composition through routine experimentation and optimization. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.


 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875